1    RHEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Attorney
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700 Fax: 916-498-5710
5    Attorneys for Defendant
     SCOTT JUNGWIRTH
6
7                              IN THE UNITED STATES DISTRICT COURT
8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                    )   Case No. 2:18-mj-00141-AC-1
10                                                )
            Plaintiff,                            )   REQUEST AND [PROPOSED] ORDER FOR
11                                                )   TRANSPORTATION ORDER PURSUANT TO
                         v.                       )   18 U.S.C. §4285
12                                                )
     SCOTT JUNGWIRTH,                             )
13                                                )   Judge: Hon. Allison Claire
           Defendant.                             )
14                                                )
                                                  )
15
16                                  PROCEDURAL BACKGROUND
17          Mr. Scott Jungwirth is charged in the Eastern District of Wisconsin with conspiracy to
18
     possess with intent to distribute and distribution of 100 kilograms or more of marijuana in case
19
     number 2:18-cr-00016-LA-DEJ. Mr. Jungwirth lives in Redding, California, and first appeared
20
     in magistrate court in the Eastern District of California on July 27, 2018, under Federal Rule of
21
22   Criminal Procedure 5. After a detention hearing held on July 30, he was ordered released from

23   custody into the Wellspace rehabilitation program. He graduated from that program on October
24   29 and is currently being supervised by the Pretrial Services Office in this district.
25
            Mr. Jungwirth’s initial appearance in the Eastern District of Wisconsin has been set for
26
     January 10, 2019, at 2:00 PM before Magistrate Judge David E. Jones. He has been appointed
27
28

                                                       -1-
1    counsel in this District and in the Eastern District of Wisconsin. He is unable to pay for airfare
2    and transportation to and from Milwaukee.
3
             Undersigned defense counsel has consulted with appointed defense counsel in the Eastern
4
     District of Wisconsin and determined that, due to the time change and the need to be in the
5
     Milwaukee courthouse by 2:00 PM on January 10, 2019, Mr. Jungwirth must fly out from
6
7    Sacramento on January 9, 2019, and spend the night in Milwaukee prior to his court appearance.

8    Counsel in the Eastern District of Wisconsin notified undersigned counsel that the closest
9    commercial airport is in Milwaukee, Wisconsin, 20 minutes from downtown Milwaukee,
10
     requiring that Mr. Jungwirth shuttle or take a taxi to the courthouse from the airport. Based on
11
     the distance between the courthouse and the airport, Mr. Jungwirth could likely make any
12
     outgoing flight on January 10, 2019 from Milwaukee leaving at 4:30 PM or later.
13
14                                             RELEVANT LAW

15           If the Court finds that the defendant is “financially unable to provide the necessary

16   transportation to appear before the required court on his own” then the Court may order the U.S.
17
     Marshal Service to arrange for the person’s noncustodial transportation to appear in court. The
18
     U.S. Marshal Service may also be authorized to provide money for subsistence as provided for
19
     under 5 U.S.C. §5702(a). See 18 U.S.C. § 4285. This statute applies where a defendant is
20
21   released in one district on a condition of his subsequent appearance “another judicial district in

22   which criminal proceedings are pending.” 18 U.S.C. § 4285.

23                         FACTS REGARDING DEFENDANT’S FINANCES
24           At the time of Mr. Jungwirth’s arrest in this case, on July 25, 2018, he was employed by
25
     Act Fast Fire Support as a CAT bulldozer driver helping to fight fires. Act Fast Fire Support is ,
26
     based in Hayfork, California. He was paid at a rate of $25/hour. He had only worked two days
27
     at that job before his arrest in this case.
28

                                                     -2-
1           After his initial appearance in this case, Mr. Jungwirth was released into Wellspace. He
2    successfully completed Wellspace on October 29, 2018. Since his graduation he has been living
3
     at 2014 Jewel Lane in Redding, in a rental house he has occupied for eight years. In lieu of
4
     paying rent, Mr. Jungwirth helps the owner of the property do maintenance work on his house as
5
     well as other rental properties. That has been the arrangement the entire eight years during
6
7    which Mr. Jungwirth has occupied that property.

8           Mr. Jungwirth has been largely unemployed since leaving Wellspace. However, he was
9    recently hired by Mike McDonald Construction. He worked three days at that job, but work has
10
     been scarce in recent days due to the high level of rain in the Redding area. At that job, he earns
11
     $18/hour. During the past month of unemployment, Mr. Jungwirth’s father has helped him with
12
     finances to get him on his feet. He has no savings.
13
14                                              REQUEST

15          The facts presented indicate that Mr. Jungwirth would not be able to pay for the cost of

16   his transportation to the Eastern District of Wisconsin for his required court appearance on
17
     January 10, 2019 at 2:00 PM, as set by the Eastern District of Wisconsin. Accordingly, Mr.
18
     Jungwirth requests that this Court order payments pursuant to 18 U.S.C. § 4285 for
19
     transportation from Sacramento, California to the court in Milwaukee, Wisconsin, and
20
21   subsistence. Mr. Jungwirth also requests this Court order return transportation from Milwaukee,

22   Wisconsin, to Sacramento, California on or after January 10, 2019.

23   //
24   //
25
     //
26
     //
27
     //
28

                                                     -3-
1    Pretrial Services has been given a copy of this request. A hearing on this matter is not requested.
2
3    Dated: December 18, 2018
                                                           Respectfully submitted,
4
                                                           HEATHER E. WILLIAMS
5                                                          Federal Defender
6
                                                           /s/ Hannah R. Labaree
7                                                          HANNAH R. LABAREE
                                                           Attorney for Defendant
8                                                          Scott Jungwirth
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -4-
1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Attorney
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700 Fax: 916-498-5710
5    Attorneys for Defendant
     SCOTT JUNGWIRTH
6
7                              IN THE UNITED STATES DISTRICT COURT
8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                    )   Case No. S. 18-00141-AC-1
10                                                )
            Plaintiff,                            )   [PROPOSED] ORDER FOR
11                                                )   TRANSPORTATION ORDER PURSUANT TO
                         v.                       )   18 U.S.C. §4285
12                                                )
     SCOTT JUNGWIRTH,                             )
13                                                )   Judge: Hon. Deborah Barnes
           Defendant.                             )
14                                                )
                                                  )
15
16          TO: UNITED STATES MARSHAL SERVICE, SACRAMENTO, CALIFORNIA:
17          This is to authorize and direct you to furnish the above named defendant, SCOTT
18   JUNGWIRTH, with transportation and subsistence expenses for travel from his residence in
19
     Redding, California, to Milwaukee, Wisconsin, to timely make his court appearance there on
20
     January 10, 2019 at 2:00 PM. This order includes airfare as well as ground transportation to and
21
     from the District Court in Milwaukee, Wisconsin, from the closest commercial airport. Mr.
22
23   Jungwirth will also need return transportation to his residence in Redding, California on or after

24   January 10, 2019, departing after 4:30 PM.
25          //
26
            //
27
28

                                                       -5-
1
2           The United States Marshal must furnish Mr. Jungwirth with money for subsistence
3
     expenses to and from his destination, including any stay in the other judicial district, not to
4
     exceed the amount authorized as a per diem allowance for travel under section 5702(a) of Title 5,
5
     United States Code. This order is authorized pursuant to 18 U.S.C. §4285.
6
7           IT IS SO ORDERED.

8    Dated: December 19, 2018

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -6-
